Citation Nr: 0802176	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  06-29 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) RO 
in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for Meniere's disease.

3.  Entitlement to service connection for an anxiety disorder 
claimed as secondary to Meniere's disease.

4.  Entitlement to service connection for vertigo claimed as 
secondary to right ear hearing loss and/or Meniere's disease.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The appellant served on active duty for training from May to 
December 1964.  This matter comes to the Board of Veterans' 
Appeals (Board) from an April 2006 rating decision by which 
the RO denied entitlement to the benefits sought herein.

The appellant testified via video teleconference at a hearing 
before the undersigned in December 2007.


FINDINGS OF FACT

1.  Right ear hearing loss is not shown to be related to the 
appellant's active duty for training.

2.  Meniere's disease is not shown to be related to the 
appellant's active duty for training.

3.  An anxiety disorder is not shown to be related to the 
appellant's active duty for training, and it is not shown to 
be related to a service-connected disability.

4.  Vertigo is not shown to be related to the appellant's 
active duty for training, and it is not shown to be related 
to a service-connected disability. 


CONCLUSIONS OF LAW

1.  Right ear hearing loss is not due to disease or injury 
that was incurred in or as a result of active duty for 
training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2007).

2.  Meniere's disease was not incurred in or as a result of 
active duty for training.  38 U.S.C.A. §§ 101(24), 106, 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

3.  An anxiety disorder was not incurred in or as a result of 
active duty for training, and it is not proximately due to a 
service-connected disability.  38 U.S.C.A. §§ 101(24), 106, 
1110, 1131, 5107 (West 2002), 38 C.F.R. §§ 3.102, 3.303, 
3.310 (2007).

4.  Vertigo was not incurred in or as a result of active duty 
for training, and it is not proximately due to a service-
connected disability.  38 U.S.C.A. §§ 101(24), 106, 1110, 
1131, 5107 (West 2002), 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
those claiming VA benefits in substantiating a claim for such 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction, in this case, the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  

Here, VA's duty to notify was satisfied by way of a letters 
sent to the appellant on January 2006 and September 2007 that 
fully addressed all four notice elements and was sent prior 
to the initial decision in this matter.  The letters informed 
the appellant of what evidence was required to substantiate 
the claims and of the appellant's and VA's respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in his possession to the 
AOJ.

VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the appellant in the 
procurement of service medical records and pertinent 
treatment records and providing a medical examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Finally, the appellant was advised by March 2006 letter of 
disability ratings and effective dates, as mandated by the 
Court in Dingess.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to an appellant's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms Law and 
Regulations be associated with the appellant's service or 
with another service-connected disability; and (4) whether 
there otherwise is sufficient competent medical evidence of 
record to make a decision on the claim.  38 U.S.C. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the appellant's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the VA examinations provided entail all of the 
issues on appeal herein with the exception of anxiety.  No 
remand for a psychiatric examination is necessary, however, 
because the bulk of the evidence reflects that such symptoms 
had their onset in the mid 1970's, well after his active duty 
for training.  As well, the appellant himself asserts that 
his anxiety is related to his Meniere's disease and not to 
service.  The only evidence that suggests a link between an 
anxiety disorder and service is a statement by a private 
physician dated in October 2006 indicating that Meniere's 
disease, dizziness, anxiety and hearing loss were 
"inextricably intertwined" and dated back to service.  The 
physician provided no rationale for this assertion, and it 
contradicts the appellant's own contentions.  Indeed, at his 
December 2007 hearing, he testified that anxiety symptoms 
began in 1971.    Thus, there is no credible evidence of any 
nexus between anxiety and service, and no VA psychiatric 
examination need be provided.  See Id.; 38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The record contains private medical 
records submitted by the appellant and records obtained by 
the RO at his request.  The only unavailable medical evidence 
apparent to the Board are records from one Dr. Brethiniger of 
Omaha, whom the appellant mentioned to the March 20006 VA 
audiologic examiner.  The appellant, however, has provided no 
other specifics such as dates of treatment, the physician's 
address, or first name.  VA cannot be expected to attempt to 
obtain records from Dr. Brethininger based on such vague 
information.  The appellant was also provided an opportunity 
to set forth his contentions during the hearing before the 
undersigned.  The appellant was afforded VA medical 
examinations in March and April 2006.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

When the positive and negative evidence as to a claim is in 
approximate balance, thereby creating a reasonable doubt as 
to the merits of a claim, the claimant prevails.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.


Law and Regulations 

Service connection will be granted if it is shown that the 
appellant suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, during active duty for training.  
38 U.S.C.A. §§ 101(24), 106, 1110, 1131; 38 C.F.R. § 3.303.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board acknowledges that the lack of any evidence that the 
appellant exhibited hearing loss during service is not fatal 
to his claim.  The laws and regulations do not require in 
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992). Instead, as noted by the Court:

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post- 
service test results meeting the criteria 
of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometric test results reflecting 
an upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

Discussion

Right ear hearing loss:

The appellant insists that his hearing loss is due to noise 
exposure in service although his service occupation was that 
of a radio operator.

The service medical records reflect no right ear hearing 
loss.  Indeed, on separation examination conducted in 
November 1964, the appellant PULHES physical profile 
consisted of 1's reflecting a high degree of physical fitness 
to include the highest mark possible for hearing.  See 
generally Hanson v. Derwinski, 1 Vet. App. 512, 514 (1991) 
(explaining the military medical profile system).  Also on 
separation, the appellant himself denied hearing loss, and 
audiologic examination results regarding the right ear were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
10
10

Audiologic readings taken prior to October 31, 1967 must be 
altered to fit today's criteria.  When converting the 
foregoing to the current formulation, the results are as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
20
15

Thus, the appellant did not suffer from hearing loss under VA 
law and regulations on separation from service.  38 C.F.R. 
§ 3.385.

The record contains no information regarding the right ear 
until February 1999, when the appellant maintained that right 
ear hearing loss had its onset some 20 years prior, namely, 
years after separation.  In February 1999, right ear hearing 
was as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
45
45

February 1999, therefore, is the first medical indication of 
right ear hearing loss within the meaning of VA law and 
regulations.  Id.  

On April 2006 VA audiologic examination, right ear hearing 
was as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
20
55
70

According to the April 2006 examination, therefore, the 
appellant suffers from right ear hearing loss within VA 
regulatory guidelines.  Id.  The examiner concluded, however, 
that had the appellant's right ear hearing loss resulted from 
acoustic trauma in service, it would have manifested then and 
would have been evident on separation.

In a May 2006 written statement, Dr. B.A. Thedinger, M.D. 
indicated that the appellant's hearing loss was consistent 
with a noise-induced pattern and would be consistent with 
noise exposure in service.  In October 2006, the appellant 
resubmitted a copy of the same written statement with a 
handwritten note from Dr. Thedinger indicating that "all 
records from the VA [were] reviewed."  

In an August 2006 written statement, Dr. D. Einspahr, M.D. 
suggested that hearing loss resulted from the appellant's 
Meniere's disease.  

Initially, the Board notes that the appellant is not 
competent to render medical opinions upon which the Board may 
rely, and his assertions regarding the etiology of his 
hearing loss do not constitute competent evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).

The competent medical evidence is inconsistent.  The VA 
examiner opined that the appellant's right ear hearing loss 
was unrelated to service.  Indeed, Dr. Einspahr apparently 
agreed, as he maintained that the right ear hearing loss was 
related to Meniere's disease.  The only physician who found a 
link between hearing loss and service was Dr. Thedinger who 
asserted that it resulted from noise exposure in service.  
The Board does not find this opinion credible because it does 
not address the February 1999 medical evidence reflecting 
that hearing loss, according to the appellant, had its onset 
in approximately 1979.  Failing to discuss this point 
indicates to the Board that Dr. Thedinger's review of "all 
records from the VA" was not thorough.  Because his findings 
are not credible, the Board will not rely upon them.  The 
Board reminds the appellant, moreover, that it cannot rely on 
his opinions regarding the etiology of his claimed conditions 
because he is not shown to be competent to render medical 
opinions upon which the Board may rely.  VA decision makers, 
indeed, have discretion to accept or reject pieces of 
evidence provided that sufficient reasons and bases are set 
forth explaining such actions.  Hayes v. Brown, 5 Vet. App. 
60, 69- 70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 
192-193 (1992).

In October 2006, Dr. Einspahr asserted without explanation or 
justification that Meniere's disease, dizziness, anxiety, and 
hearing loss were "inextricably intertwined" and dated back 
to service.  The Board cannot credit this medical opinion 
because it is based on the appellant's current assertions.  
The appellant is certainly competent to report his 
symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (lay people can comment upon issues capable of lay 
observation).  However, contrary to current assertions, 
contemporaneous evidence reflects that the appellant denied 
hearing loss in service and on separation.  The Board finds 
the appellant's contemporaneous failure to express any 
complaints consistent with hearing loss more credible than 
claims made many decades later.  See Maxson v. West, 12 Vet. 
App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).  
Because Dr. Einspahr's opinion is based upon assertions of 
the appellant that the Board has decided not to credit, his 
opinion is not one upon which the Board will rely.  Kowalski 
v. Nicholson, 19 Vet. App. 171, 179 (2005) (reaffirming that 
the Board may reject a medical opinion that is based on facts 
provided by the appellant that have been found to be 
inaccurate).

Because the credible and competent evidence shows no nexus 
between the appellant's right ear hearing loss and service, 
service connection for that condition is denied.  38 C.F.R. 
§ 3.303.  The Board will not address entitlement to service 
connection for right ear hearing loss as secondary to 
Meniere's disease because the appellant did not raise this 
issue.  The Board observes that it has denied entitlement to 
service connection for Meniere's disease hereinbelow, and 
service connection on a secondary basis requires that the 
underlying disability be service connected.  38 C.F.R. 
§ 3.310.

This is a case where the preponderance of the evidence weighs 
against the appellant's claim, as there is no competent 
probative evidence in his favor.  As the preponderance of the 
evidence is against the appellant's claim, the benefit of the 
doubt rule is not for application.  Ortiz, 274 F.3d at 1365; 
see also 38 U.S.C.A. § 5107.

Meniere's disease:

The service medical records are silent regarding Meniere's 
disease or manifestations thereof, and the appellant denied 
symptomatology consistent with Meniere's disease on 
separation.  Meniere's disease is an abnormality of the inner 
ear causing a variety of symptoms to include vertigo or 
severe dizziness and fluctuating hearing loss.  See 
http://www.nidcd.nih.gov/health/balance/meniere.asp.  

The appellant did not report dizziness or vertigo until 1995, 
and in February 1999, indeed, he indicated that such symptoms 
began three or four years prior.  Eustachian tube dysfunction 
with labyrinthitis was diagnosed in February 1999.  Meniere's 
disease was suspected starting in February 2000.

On March 2006 VA ear disease examination, the appellant 
reported that symptoms began in service and that he was 
diagnosed with right-sided Meniere's disease "years ago."  
On physical examination, the ears were free of disease.  The 
examiner failed to relate Meniere's disease to service.

In October 2006, Dr. Einspahr asserted without explanation or 
justification that Meniere's disease, dizziness, anxiety, and 
hearing loss were "inextricably intertwined" and dated back 
to service.  The Board cannot credit this medical opinion 
because it is based on the appellant's current assertions.  
The appellant is certainly competent to report his 
symptomatology.  See Layno, supra.  Presently, he relates 
Meniere's disease symptoms to service.  In service and on 
separation, however, the appellant reported no such 
symptomatology.  The Board finds the appellant's 
contemporaneous failure to express any complaints consistent 
with Meniere's disease more credible than claims made many 
decades later.  See Maxson, supra.  Because Dr. Einspahr's 
opinion is based upon assertions of the appellant that the 
Board has decided not to credit, his opinion is not one upon 
which the Board will rely.  See Kowalski, supra.

Because there is no competent probative medical evidence of a 
link between Meniere's disease and service, service 
connection for that disorder is denied.  38 C.F.R. § 3.303.

This is a case where the preponderance of the evidence weighs 
against the appellant's claim, as there is no competent 
probative evidence in his favor.  As the preponderance of the 
evidence is against the appellant's claim, the benefit of the 
doubt rule is not for application.  Ortiz, 274 F.3d at 1365; 
see also 38 U.S.C.A. § 5107.

Anxiety disorder:

The appellant did not complain of anxiety in service, and on 
separation, he denied all symptoms consistent with anxiety to 
include depression and excessive worry.  The first indication 
of medical treatment for anxiety took place in early 1973, 
quite a few years after separation.  The appellant appears to 
be receiving current treatment for anxiety.  Indeed, he 
appears to be using psychotropic medication to control 
associated symptoms.

The appellant asserts that his anxiety disorder is due to his 
Meniere's disease, and contends that service connection for 
an anxiety disorder is warranted on a secondary basis.  
38 C.F.R. § 3.310.  Because Meniere's disease is not a 
service-connected disability, service connection for an 
anxiety disorder as secondary thereto is not warranted.  Id; 
see also Wallin v. West, 11 Vet. App. 509, 512 (1998).  

Vertigo:

Vertigo was not diagnosed in service, and the appellant 
denied all symptoms consistent with it on separation.  
Indeed, he denied dizziness and fainting spells.  The 
appellant appears to have first sought treatment for vertigo 
in 1984 and has pursued medical solutions thereafter.  

The evidence of record does seem to suggest that the 
appellant's vertigo is related to Meniere's disease.  
Nonetheless, service connection on a secondary basis for 
vertigo is not warranted because Meniere's disease is not a 
service-connected disability.  38 C.F.R. § 3.310; see Wallin, 
supra.  Similarly, because hearing loss is not a service-
connected disability, service connection for vertigo based 
upon it cannot be granted.  Id.


ORDER

The appeal is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


